208 Ga. 381 (1951)
67 S.E.2d 110
COHEN
v.
HARMON, Sheriff.
17558.
Supreme Court of Georgia.
Submitted September 10, 1951.
Decided October 9, 1951.
Bobby Lee Cook and Earl B. Self, for plaintiff.
John W. Davis, Solicitor-General, for defendant.
Robert B. Troutman, Joseph F. Haas, Ogden Doremus, as amici curiae.
WYATT, Justice.
Eugene Cohen filed this habeas corpus proceeding against Bus Harmon, sheriff and jailor of Walker County, Georgia, alleging that he was detained in violation of section 17 of the Juvenile Court Act (Ga. L. 1951, p. 301), and that his detention was illegal for that reason. The respondent answered, alleging that the Juvenile Court Act, supra, is unconstitutional for alleged reasons. After a hearing, the judge of the court below denied the petition for habeas corpus and remanded the petitioner to the custody of the respondent. A motion to dismiss the bill of exceptions in this court has been filed by the respondent, on the ground that all of the questions presented by the writ of error have become moot. The motion to dismiss alleges: "That on August 28, 1951, plaintiff in error, Eugene Cohen, was tried before a jury in the Superior Court of Walker County, Georgia, for the offense of burglary, and the jury returned a verdict of guilty; and that thereupon the plaintiff in error was duly and properly committed to the Georgia State Training School for Boys." A duly certified copy of the verdict of the jury and the sentence of the court is attached to the motion to dismiss. Held:
The statements in the motion to dismiss to the effect that the petitioner has been tried, convicted, and duly and properly committed to the Georgia State Training School for Boys are admitted by the plaintiff in error in a written response to the motion to dismiss. The response filed by the plaintiff in error further admits that the plaintiff in error will not derive any benefit from the adjudication, even if the judgment of the court below is reversed. The questions presented by the bill of exceptions are therefore moot, and the writ of error must be dismissed. Bigham v. Yundt, 158 Ga. 600 (123 S.E. 870); Tabor v. Hipp, 136 Ga. 123 (70 S.E. 886); Carter v. Gabrels, 136 Ga. 177 (71 S.E. 3); Cook v. Lowry, 148 Ga. 516 (97 S.E. 440).
Writ of error dismissed. All the Justices concur.